

image01.jpg [image01.jpg]


October 12, 2019
Helen Kotchoubey
Dear Helen,
Congratulations! On behalf of Castlight Health, Inc., a Delaware corporation
(the “Company”), I am pleased to offer you the position of Chief Operating
Officer, reporting to me. This position will be located at our San Francisco, CA
office. Your anticipated start date will be October 23, 2019.
Your total rewards package is as follows:
Base Salary: $400,000 Annually
Bonus Target: 75% of base salary ($300,000 annual opportunity)
Equity: $2.1M in equity value (50% of value delivered in Restricted Stock Units
(approx. 724,000 RSUs) and 50% delivered in stock options (approx. 1.3M stock
options)
Sign On Bonus: $140,000 total payout less applicable state/federal withholdings,
intended for purposes of relocation (payable first payroll after start date)
This offer is conditional on satisfactory results of a routine background check,
satisfactory results of reference checks, and other matters mentioned below.
Your income is subject to applicable withholdings and deductions, payable in
accordance with the Company’s standard payroll schedule and procedures.
Castlight Health’s Annual Bonus Program will be prorated based on hire date.
There are two bonus performance periods each year: 1st Half (January – June) and
2nd Half (July through December). You will be eligible for a prorated 2019 bonus
award based on your date of hire. Payout is contingent on approval by the
Compensation & Talent Committee. The percentage amount, as stated above, may
change in future years. Your award will be based on the company funding of the
bonus pool and your individual performance. Bonus awards are not guaranteed.
In the event that you voluntarily leave Castlight Health within 24 months of
your date of hire, you will be responsible for reimbursing the company at the
following schedule:
•Less than 12 months of service – Repayment of 100% of the signing bonus
•12-23 months - Repayment of 50% of the signing bonus
•24 months – No Repayment
As a regular employee of the Company, you will be eligible to participate in
Company sponsored benefits generally available to regular employees. You shall
also be reimbursed in accordance with the Company’s expense reimbursement
policies for all documented reasonable business expenses that are incurred in
connection with carrying out your duties for the Company and in compliance with
Company policy. At Castlight we do not have a formal paid vacation, personal and
sick-time policy. Instead, we have a flexible time-off policy pursuant to which
we encourage you to take time-off and to work with your manager on the timing.
Subject to the approval of the Company’s Compensation and Talent Committee of
the Board of Directors, you will be awarded an equity grant equivalent to $2.1M
in value. 50% of value will be delivered in Restricted Stock Units (RSUs) and
50% will be delivered in stock options. The size of these equity awards will be
calculated using the closing price of Class B common stock on the date the
grants are issued at the next regularly-scheduled meeting of the Compensation
and Talent Committee of the Board of Directors, which is currently proposed to
be November 15, 2019. The option (the “Option’) to purchase shares of the
Company’s common stock will have an exercise price equal to the fair market
value of such shares on the grant date. The RSU and option awards will be
subject to a four-year vesting schedule with 25% of the RSUs and options vesting
on November 16, 2020 (one year from the grant date), and the remainder vesting
quarterly thereafter, provided you remain in continuous service on each
applicable vesting date, as set forth in the applicable equity award agreements.
On each vesting date, the shares subject to the RSUs, which are vested, will be
issued within 30 days following the applicable vesting date. Upon receipt of the
614495.01-PALSR01A - MSW

--------------------------------------------------------------------------------



image01.jpg [image01.jpg]


shares by you upon settlement of the RSUs, you will be subject to tax based on
the fair market value of such shares on the date of settlement and the Company
must satisfy its tax withholding obligations in a manner satisfactory to the
Company before any shares are issued to you. The award of equity by the Company
is subject to the Board of Directors approval and this promise to recommend such
approval is not a promise of compensation and is not intended to create any
obligations on the part of the Company. The equity awards will be governed by
the terms of the Plan and your equity award agreements, both of which will be
provided to you upon approval of such award by the Company’s Compensation and
Talent Committee of the Board of Directors.
Your employment pursuant to this offer is contingent upon you providing the
Company with the legally required proof of your identity and authorization to
work in the United States, upon your signing and agreeing to be bound by the
enclosed At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement, and upon completion of a basic background check as
required by the Company to protect privacy of sensitive user information. If you
fail to meet any of these requirements, the Company reserves the right to revoke
its offer of employment or terminate its employment relationship with you.
While we hope that your employment with the Company will be mutually
satisfactory, employment with the Company is for no specific period of time. As
a result, either you or the Company is free to terminate your employment
relationship at any time for any reason, with or without cause. This is the full
and complete agreement between you and the Company on this term. Although your
job duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time-to-time, the “at-will” nature of
your employment may not be changed except by an express writing signed and dated
by both you and the Chief Executive Officer of the Company.
This letter when signed by you, together with the Executive Severance Agreement
between you and the Company dated as of October 23, 2019, sets forth the terms
of your employment with us and supersedes any prior representations or
agreements, whether written or oral. To accept and execute this offer, please
sign and return within the timeline given in the email associated with your
offer.
We look forward to you joining Castlight Health!
If you have any questions, please call the recruiter you are working with or
Delaney Diskin at [phone number intentionally omitted].
Sincerely,
/s/ Maeve O’Meara
Maeve O’Meara
Chief Executive Officer
I have read, understand, and accept this employment offer. Furthermore, in
choosing to accept this offer, I agree that I am not relying on any
representations, whether verbal or written, except as specifically set out
within this letter and the Executive Severance Agreement.
/s/ Helen Kotchoubey
Employee Signature
Helen Kotchoubey  Oct 14, 2019
Printed Name   Date:
614495.01-PALSR01A - MSW